Title: From George Washington to Alexander McDougall, 13 May 1781
From: Washington, George
To: McDougall, Alexander


                        Dear Sir

                            Head Quarters New Windsor May 13th 1781
                        
                        There being but one General Officer (a Brigadier) with the line of the Army at present; I must, for
                            particular reasons, request you will expedite your return from Philadelphia as much as possible. With great regard
                            & esteem I am Dear Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                    